            Case 1:20-cv-03127-SAB              ECF No. 24         filed 08/25/20    PageID.244 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               __________ District of __________


                State of Washington, et al.,                   )
                             Plaintiff                         )
                                v.                             )       Case No.     1:20-cv-03127-SAB
                   Donald J. Trump, et al.,                    )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff State of Washington                                                                                .


Date:          08/25/2020                                                                  s/Cristina Sepe
                                                                                          Attorney’s signature


                                                                                    Cristina Sepe, WSBA 53609
                                                                                      Printed name and bar number


                                                                                          800 Fifth Avenue
                                                                                            Suite 2000
                                                                                         Seattle, WA 98104
                                                                                                Address

                                                                                     Cristina.Sepe@atg.wa.gov
                                                                                            E-mail address

                                                                                           (206) 464-7744
                                                                                           Telephone number

                                                                                           (360) 664-2963
                                                                                             FAX number
